DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6, 14, 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specification does not describe or support the claimed language. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 5, 10, 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant talks about 3 signals and hence 3 intensities and therefore it is indefinite what Applicant means by” the maximum difference between a first intensity of the first reflection and a third intensity of the third reflection”. Where does the maximum come from. Difference is just a number.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 9, 15, 16 and claims below that is/are rejected under 35 U.S.C. 103 as being unpatentable over Bleyer US 20180060700 A1 in view of Griffin US 20110133914.
Regarding claim 1, 8, 15 Bleyer; Michael et al.          US 20180060700 A1 teaches
A method comprising: 

- transmitting a first light laser pulse, a second laser pulse and a third  laser pulse;[0022](implicit the three pulses received means that illuminator 22 illuminates at different directions ) – 
- receiving a first refection(fig. 4) of a first transmitted light pulse[0022] from a first direction; (fig. 4 shows multiple reflection from deferent points on the scene received to image the surrounding)

- receiving a third reflection of a third transmitted  light pulse from a third direction, [0022](plurality of beams illuminate the scene on fig. 4)
wherein the second direction is between the first direction and the third direction; (matter of choice any 3 points can be taken in such way that one is between the two other ones)
- determining a first range associated with the first reflection, a second range associated with the second reflection and a third range associated with the third reflection; (abstract depth map for each point depth is calculated with [0001] using time of flight)
- discarding the second range in response to a first difference between the first range and the second range and 
a second difference between the second range and the third range exceeding a maximum value [0044]
and a third difference between the first range and the third range not exceeding a minimum value[0044];
This need to be explained . The depth man is analyzed and clustering is done hence associating part of the points with object and another part of the points with background according to [0044] and hence if the object is for example donut with hole then middle part will background picture and donut part will have similar distance. Bleyer  teaches “the device may detect that a cluster of pixels in the depth map have depth readings that are lower than depth readings of the background pixels” and “majority cluster of pixels in the depth map have depth readings that are higher than depth readings of the remaining pixels, and identify the majority cluster of pixels as the background of the depth map” read on claim limitation.
Basically Bleyer teaches associating cluster with object and in case of the donut it will illuminate the second range.
But does not teach
- determining a location of an object in response to the first range and the third range.
generating a control signal in response to the first range and the third range

 
Griffin; Dennis P. et al.       US 20110133914 A1 teaches
- determining a location of an object in response to the first range and the third range.[0031](Griffin identifies the cluster and then calculates the center of the cluster and then calculates the distance to the object as distance to center of the cluster. If one or more pixel clusters are identified in step 118, routine 100 proceeds to step 120 to determine the center of the pixel cluster(s) and then calculates a distance from the center of each pixel cluster and stores the vector for each object in step 122. The distance to the center of each pixel cluster is indicative of the distance to the object based on the triangulation equation.  )
generating a control signal in response to the first range and the third range.  [0031]
2, 9 , 16 The method of claim 1 further comprising generating a control signal in response to the location of the object wherein the control signal is used to generate an object map for a vehicle control system.  [0031]

7. The method of claim 1 further comprising generating a control signal in response to the location of the object wherein the control signal is used to control an autonomous vehicle.  [0031]

it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Bleyer with teaching by Grifin in order to identify the distance to the center of the object.

Regarding claims below Bleyer also teaches
4, 12, 18 The method of claim 1 further comprising chronologically ordering the first reflection, the second reflection and the third reflection.  [0044](clusters are identified and separated form background)





3, 11 The method of claim 1 wherein the first difference and the second difference exceed a threshold determined in response to the third difference.  [0044]( For example, the device may detect that a majority cluster of pixels in the depth map have depth readings that are higher than depth readings of the remaining pixels, and identify the majority cluster of pixels as the background of the depth map. The pixels of the majority cluster are referred to as background pixels. Similarly, the device may detect that a cluster of pixels in the depth map have depth readings that are lower than depth readings of the background pixels, and identify the cluster of pixels as the foreground of the depth map.
Clusters correspond to points close to each other and background is at different distance from cluster )


17. The method of claim 15 wherein the first difference exceeds a threshold determined in response to the second difference and the third difference.  [0044]( For example, the device may detect that a majority cluster of pixels in the depth map have depth readings that are higher than depth readings of the remaining pixels, and identify the majority cluster of pixels as the background of the depth map. The pixels of the majority cluster are referred to as background pixels. Similarly, the device may detect that a cluster of pixels in the depth map have depth readings that are lower than depth readings of the background pixels, and identify the cluster of pixels as the foreground of the depth map.)


Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645